    Case 1:19-cr-10080-NMG Document 810 Filed 01/31/20 Page 1 of 33



                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS



UNITED STATES OF AMERICA                   )
                                           )
          v.                               )     Criminal No. 19-10080-NMG
                                           )
DOUGLAS HODGE                              )
                                           )
          Defendant.




           DOUGLAS HODGE’S SENTENCING MEMORANDUM

                       Leave to file granted on January 27, 2020
        Case 1:19-cr-10080-NMG Document 810 Filed 01/31/20 Page 2 of 33



       Douglas Hodge has lived a life defined by hard work, devotion to his wife and seven

children, and dedication to educating and caring for children from disadvantaged backgrounds.

Doug rose to leading positions in business and philanthropy through his work ethic and strong

moral code. Doug has been, and will remain, a grounded, humble, generous person.

       Doug is coming before this Court to be sentenced for a crime that harmed both his family

and deserving students who did not have the same resources as his children. Doug feels deep

remorse for his decisions, takes full responsibility for his conduct, and is prepared to accept the

consequences of his actions. Through this submission, Doug would like to provide the Court with

a fuller picture of his life and the context for his conduct, so that the Court can better understand

how Doug made decisions that are fundamentally at odds with his core values and inconsistent

with how he has lived his life.

       In particular, Doug would like to highlight four points:

       First, Doug’s actions that led to his conviction are an aberration from a life otherwise

dedicated to strong moral action and leadership and to supporting economically vulnerable

children and young students.

       Second, Doug participated in Rick Singer’s process not out of ego or a desire for self-

aggrandizement, but rather out of love for his children and an overriding, but misguided desire to

be helpful to them.

       Third, the government’s position is that Singer informed Doug that his payments would

support programs at universities. And indeed, Doug allowed Singer to assure him that his money

would be used to support programs at universities and – after Singer set up his charitable

foundation – to benefit underprivileged student-athletes. To be clear, Doug knew that Singer was

falsely representing his children as athletes and that his payments would serve as a quid pro quo
        Case 1:19-cr-10080-NMG Document 810 Filed 01/31/20 Page 3 of 33



inducement to university employees to participate in the fraudulent scheme. Doug is taking

complete responsibility for his decisions that have resulted in his criminal conviction. But an

important piece of the story is how Doug comforted himself in his mistaken belief that he was also

supporting educational institutions and helping students who were less fortunate than his own

children.

       Fourth, Doug is dedicated to remediating the harm stemming from his actions. Doug

understands that this was a crime of privilege, where wealthy students unfairly and illegally

obtained admission to colleges and universities, and he will therefore redouble his efforts to create

educational opportunities for underserved children. And more specifically to this case, Doug met

with the government and answered all of the prosecutors’ questions as part of his contrition and

desire to make full amends for his conduct. Although Doug does not have a cooperation

agreement, he felt that taking this step – meeting with the government to discuss his conduct and

his interactions with Singer – was an important element of his personal commitment to take

responsibility for his actions and “own” his wrongdoing.

       As Doug poignantly describes in his personal statement, he has always counseled his

children to listen to that inner voice that tells them right from wrong, but he did not listen to his

own voice. Doug is ashamed of his behavior and feels deep remorse. Through this sentencing

submission, he seeks to provide the Court with the information it needs to craft a just sentence that

is sufficient, but not greater than necessary, to achieve the objects of the sentencing process. Doug

is ready to repay his debt to society and then return home not only to support and care for his two

youngest, adopted children, but also to renew his efforts to repair the harm his actions have caused

by empowering children from disadvantaged backgrounds through education.




                                                 2
         Case 1:19-cr-10080-NMG Document 810 Filed 01/31/20 Page 4 of 33



    I.   Douglas Hodge’s Personal Background and Character

             A. Personal History, Education and Career

         Douglas Hodge was raised as an only child in a middle-class household. 1 His family

moved every couple of years with his father’s work such that by the time Doug was twelve years

old, he had lived in eight different homes. Doug’s parents showered their only child with attention,



         Doug was a dedicated student, and he graduated near the top of his high school class,

allowing him to gain admission to Dartmouth College. Doug excelled there, instilling in him a

lifelong love of Dartmouth and a deep respect for the power of the college experience. He forged

close friendships that have lasted for decades and began exhibiting the leadership qualities that

have defined his life. In short, Dartmouth was a transformative and definitional experience.

         Doug graduated with a drive to succeed. He worked as a computer salesman, including

two years at IBM, before enrolling at Harvard Business School. Following business school, Doug

joined Salomon Brothers, a leading international investment bank, and worked long hours as a

bond trader for five years, first in New York and then in London. By 1989, Doug was seeking a

career change, and he reached out to an old friend for advice. Doug first met this friend in 1978

while in college; they worked together at IBM, and then by coincidence they reunited at Salomon

Brothers. This friend recommended that Doug apply to PIMCO, then a fairly small-sized asset

management company based in Southern California. Doug joined PIMCO later that year, and he

remained at the company for 28 years until his retirement in December 2017.

         Doug rose through the ranks at PIMCO through a combination of hard work and moral

integrity. Doug was tasked with growing the company’s business in Asia, and as a result, he


1
 The information in this Personal Background and Character section derives, in large part, from the Presentence
Report (“PSR”), as well as information contained in the numerous letters submitted in support of Doug.


                                                         3
        Case 1:19-cr-10080-NMG Document 810 Filed 01/31/20 Page 5 of 33



moved with his wife and then five children to Tokyo in 2002. The Hodges stayed in Japan for

seven years, even as his two oldest children attended boarding schools in California to prepare for

college. In 2009, the family moved back to Southern California when Doug received a promotion

to Chief Operating Officer, a position that he served in for five years before his further promotion

to Chief Executive Officer.

        Doug’s former colleague notes that the Managing Directors of PIMCO unanimously

elected Doug CEO in 2014 because his colleagues “respected his views and his integrity.” Dkt.

No. 796, Ex. 19 (Benz letter). Doug’s colleagues and professional contacts knew with certainty

that they could rely on Doug to make the morally correct decision. A former partner at PwC who

worked closely with Doug notes that “Doug stood out among his peers as an executive of honor,

respect, and integrity,” and refers in his letter to the “Doug Hodge standard” that “became a model

for a number of other companies in Japan.” Dkt. No. 796, Ex. 10 (Mehta letter).

        Turmoil at PIMCO tested Doug’s leadership skills immediately upon his accession to CEO,

as he had to navigate the unexpected departure of the iconic founder of the firm. As another

professional contact observes, “[w]hat weighed on Doug – and I was there – was the sanctity of

the life-savings of the clients: teachers and firefighters and doctors and police and business

people.” Dkt. No. 796, Ex. 15 (Feigen letter). Doug’s even-keeled and moral leadership helped

PIMCO through this difficult period and earned Doug a strong reputation for honesty and moral

judgment throughout the industry. Doug was known as someone who would “call[] out bad

behavior and not tolerat[e] unethical actions in his firm.” Dkt. No. 796, Ex. 1 (Miller letter).

Indeed, Doug’s longtime friend, a professor of business ethics at Princeton University, uses stories

from Doug’s professional life each year to teach his students the value of developing ethical habits

early in their careers. Id.




                                                 4
        Case 1:19-cr-10080-NMG Document 810 Filed 01/31/20 Page 6 of 33



       Doug had always promised his family that if he was fortunate enough to be able to retire

when he was 60 years old that he would do so, and therefore at the end of 2017, Doug retired from

PIMCO to spend time with his growing family. Over the past two years, Doug has dedicated

himself to parenting his two adopted children, who are now 11 and 13 years old; to expanding his

philanthropy, which largely helps children from disadvantaged backgrounds; and to supporting his

wife, Kylie, as she continues to lead and grow the international non-profit that she and Doug

founded in 2012 with the mission of providing mentoring and healthcare education to girls and

young women in impoverished communities around the world.

           B. Family

       Unlike Doug’s parents, Doug and Kylie are raising a large family of seven children. Doug

was, and remains, a hands-on, all-in parent. As he writes, “the greatest commitment I think a

person can make is with his or her heart, and the greatest commitment of your heart is parenthood.

Honestly, nothing comes close – at least not for me.” Ex. A (Personal Statement of D. Hodge).

Kylie observes that Doug “cries in touching family moments, like Christmas morning when all our

kids are together happily giving one another gifts.” Dkt. No. 796, Ex. 3 (K. Schuyler letter). And

Kylie shares that Doug has never missed a child’s birthday, noting that he once broke up a 10-day

speaking tour in Australia to fly “over thirty hours and 14 time zones across the Pacific to spend

less than a day on the ground to attend his son’s 10th birthday celebration.” Id.

       As the family’s former nanny explains, Doug takes great joy in his family life, lying in bed

to read stories with his younger children, cheering on his older children at every big event, and

actively listening to his children’s personal problems to guide them through tough situations. See

Dkt. No. 796, Ex. 5 (Moore letter). She summarizes, “Doug is his best self when he is spending

time and enjoying his family. When the whole family is all together, Doug has the biggest smile




                                                 5
        Case 1:19-cr-10080-NMG Document 810 Filed 01/31/20 Page 7 of 33



on his face.” Id. Kylie refers to such displays of affection as representing the “profound softness

of his heart,” which is “the hallmark of his being.” Dkt. No. 796, Ex. 3 (K. Schuyler letter).

       Doug and Kylie always sought to provide every possible benefit to their children,

regardless of any difficulties each child faced.




                                   Doug and Kylie also relied on their college counselor, Rick

Singer, to create a structure around               college preparation, including weekly tutoring

sessions, so that         could prepare                as well as possible to take advantage of the

challenging college experience.

       In addition to the care and attention Doug and Kylie poured into each of their children, they

also sought to instill in their children a commitment to giving back to those less fortunate. As a

result, the family incorporated community service into its routine, including on vacations. After

Doug and Kylie funded the construction of an orphanage in rural Cambodia, their children

volunteered at that same orphanage, with their eldest two daughters working together there for a




                                                   6
        Case 1:19-cr-10080-NMG Document 810 Filed 01/31/20 Page 8 of 33



summer. The chair of World Assistance for Cambodia comments, “Doug emailed [his children]

often during the weeks they volunteered and I was copied. The correspondences were filled with

strong words of encouragement [and] pride toward his children for doing good for others.” Dkt.

No. 796, Ex. 6 (Krisher-Steele letter).

       The story behind Doug’s work for this orphanage in Cambodia is a microcosm of his

intertwined approach to parenting and charity. When Doug and his family were living in Japan,

they befriended the chair of the World Assistance for Cambodia, Bernie Krisher (the father of the

current chair), who was seeking to establish grade schools in rural Cambodia.                  Doug

enthusiastically supported this project, and as the current head of this organization notes, the

schools have now provided an education to several thousand students from among the poorest

families in Cambodia. Dkt. No. 796, Ex. 6 (Krisher-Steele letter). Mr. Krisher then approached

Doug with a new idea – to build a boarding school that could further the education of the most

talented students from the grade schools – and Doug again signed on. Soon thereafter, Mr. Krisher

came back with a third idea – to build an orphanage next to this boarding school so that the students

could mentor the young children. Doug agreed not only to fund the construction of the entire

orphanage, but also to support its ongoing operations, including by volunteering there alongside

his family.

       The children who first entered this orphanage are now young adults, pursuing graduate

studies and beginning their careers. One such student has written a letter to this Court, remarking

that, “[w]hen I look back, I don’t even know what my life might have been like had I not received

Mr. Hodge’s support. Most children who start out in situations like mine are not able to go to

school and many end up becoming beggars on the street and often sex-trafficked.” Dkt. No. 796,

Ex. 7 (Sophanit letter). This student describes how Doug’s support provides the children in the




                                                 7
Case 1:19-cr-10080-NMG Document 810 Filed 01/31/20 Page 9 of 33
Case 1:19-cr-10080-NMG Document 810 Filed 01/31/20 Page 10 of 33
       Case 1:19-cr-10080-NMG Document 810 Filed 01/31/20 Page 11 of 33



especially educational programs. Between 2007 and 2018, Doug contributed well over $30 million

to over 100 different organizations, and approximately 95% of Doug’s gifts went to support

schools, universities, and programs to assist children in disadvantaged areas. Dkt. No. 796, Ex. 9

(Pellizzon letter); PSR. Doug’s charitable efforts represent a significant portion of his wealth; he

donated, on average, nearly 60% of his earned income each year over the last four years of his

employment, and upon his retirement, Doug donated 100% of his deferred bonuses to

philanthropic organizations and institutions, with nearly every donation specifically directed to

helping young people in need. Id. As Doug’s financial advisor comments, “Doug is the most

generous man I have ever dealt with.” Id.

       Given Doug’s time abroad, he focuses many of his efforts in poorer countries, but Doug

has also become a leader in his local community. To take one example, Doug has worked closely

with the NOVA Academy, a tuition-free, charter high school serving at-risk and underserved

students in a largely Latino community of Santa Ana, California. Many of the students come from

homeless families, and the vast majority are the first in their families to complete high

school. When Doug first met the head of the Academy, he informed her that he wanted to support

the school in a “hands-on role.” At that time, Doug was serving as the CEO of PIMCO, was a

devoted parent to seven children, and was undertaking many other time-consuming charitable

efforts. Nevertheless, Doug took on the position as the inaugural chairman of the NOVA Academy

Children’s Foundation. In that role, Doug arranged for the purchase of the ideal property for the

school for $9 million and then provided the school with that entire sum through essentially a no-

interest private loan. Doug then arranged for the financing of an additional $7 million renovation

of the space. After the school opened its doors in 2016, Doug worked diligently to create a

relationship with a local community college so that students and graduates of the high school could




                                                10
       Case 1:19-cr-10080-NMG Document 810 Filed 01/31/20 Page 12 of 33



more easily and affordably enroll in college-level classes. Doug also volunteered on multiple

occasions to serve as a panelist for discussions with graduating seniors.




       Doug has also supported numerous other educational institutions in the Greater Los

Angeles region that assist students from underprivileged backgrounds. As one example, Doug is

one of the leading donors for El Sol Science and Arts Academy, a tuition-free, charter school for

primary and middle school students, also in Santa Ana, California. Before Doug became involved

with El Sol, it served around 300 students and the school had middling results. Due to the work

and contributions of Doug and many others, El Sol now serves more than 1,000 students, with

another 1,000 on the waiting list. A leading publication recently named El Sol as the best dual

immersion school in the country. Dkt. No. 796, Ex. 16 (Kaplan letter). One parent recalls a charity

fundraiser at El Sol that Doug was unable to attend, so the school printed out a life-size photograph

of Doug to recognize “his tireless work and contributions.” The entire gathering “went wild

cheering his name and clapping . . . until the moderator had to calm everyone down.” Dkt. No.

796, Ex. 8 (Gomez letter).

       Doug and Kylie have also dedicated themselves to supporting Court Appointed Special

Advocates (CASA), an organization that recruits and trains community volunteers to serve as

representatives in court for children with documented histories of severe child abuse and neglect.

The organization has grown exponentially from its humble roots, and now more than 100,000

CASA advocates represent children in courts across the United States. One of CASA’s longtime

Board members remarks, “[l]ooking back over the 30+ years, you can count on two hands the




                                                 11
       Case 1:19-cr-10080-NMG Document 810 Filed 01/31/20 Page 13 of 33



number of people/couples who made the difference. Doug and his wife Kylie Schuyler were

among the best of that elite group.” Dkt. No. 796, Ex. 12 (Port letter). Reflecting Doug and

Kylie’s tremendous work on behalf of CASA, the organization recognized them with its highest

award of “Children’s Champions” in 2008 and again in 2016. Doug and Kylie are the only two-

time recipients of this award. Id.

       In a smaller, but notable display of Doug’s charitable nature, about 15 years ago, Doug and

his college friends decided to fund the work of their mutual friend, Dr. William Holmes, who had

dedicated his life to serving as a doctor in crisis zones around the world. Until recently, Doug

served as the President of the Board of this foundation and has led the drive to expand its donor

base (with Doug as the most generous donor). This organization has now supported 21 different

hospitals, schools and orphanages in 13 developing countries – “from hospitals in Afghanistan to

scholarship opportunities in Nepal to Ebola response programming in Sierra Leone.” Dkt. No.

796, Ex. 14 (Holmes letter); Ex. 4 (Byrd letter); Ex. 13 (Riley letter).

       On a more personal and local scale, when a bright young girl was facing bullying in middle

school and felt isolated, Doug and Kylie reached out and brought her into their mentoring-based

non-profit. As this girl’s father remarks, “Doug and Kylie became a singular force in mentoring

her and watching her grow to her potential.”                                     Doug and Kylie

helped this girl publish poems and sent her to a conference at the United Nations in New York.

And when she wanted to attend a top private high school, Doug and Kylie committed to paying

her full tuition for all four years. This young woman graduated from high school near the top of

her class and is now studying at the University of California at Berkeley. The father writes that

Doug and Kylie never “asked for one single thing, not even so much as a ‘thank you.’ For us, they

are earthly angels.” Id.




                                                 12
           Case 1:19-cr-10080-NMG Document 810 Filed 01/31/20 Page 14 of 33



           The capstone of Doug’s and his family’s charitable efforts is the non-profit that Doug and

Kylie founded, Global G.L.O.W., which stands for Girls Leading Our World. Through the

financial support of Doug and his family and the leadership of Kylie, this charity has grown from

merely an idea into an organization that mentors girls and young women throughout the world to

build self-esteem and self-advocacy. The organization partners with the United Nations and

international non-profits to help girls and young women obtain literacy, maintain physical and

mental health, and overcome societal and cultural barriers that serve to limit access to education.

Kylie and the leadership team at Global G.L.O.W. have, among many other projects, developed

after-school programming that cultivates literacy and fosters self-advocacy; convened local,

regional and global summits to create connections among young women who participate in these

programs; created mentorship opportunities; held workshops to promote mental, physical and

reproductive health; and are now launching a new program to help young women acquire financial,

technological and information literacy. The United Nations has recognized Global G.L.O.W.’s

commitment to girls and has invited them to participate in their annual symposium, “The

International Day of Girl,” for the last two years. More than 8,000 girls and young women

participate in Global G.L.O.W.’s programs each year, and the cumulative numbers are remarkable:

in less than a decade, Global G.L.O.W has improved the lives of over 50,000 girls and young

women in 29 countries. See Dkt. No. 796, Ex. 15 (Feigen letter) (discussing the impact on girls in

Kathmandu, rural Peru, Phnom Penh, and Orange County). The organization is 90% funded by

Doug’s family, and Kylie is the driving force behind the work. See Dkt. No. 796, Ex. 9 (Pellizzon

letter).




                                                   13
       Case 1:19-cr-10080-NMG Document 810 Filed 01/31/20 Page 15 of 33



 II.   Involvement with Singer

       Doug is acutely aware that his devotion to his family and lifetime of good deeds do not

negate the poor decisions he made to participate in Singer’s illegal college admissions process.

But these core elements of Doug’s life – his devotion to his family and dedication to helping his

children, his deep appreciation for the power of a transformative college experience, and his

practice of giving often and generously to educational institutions – form a critical backdrop to

Doug’s decision-making process.

       Doug’s love of his children and desire to help them gain a transformative college

experience motivated Doug to seek out the best college counselor he could find. Doug turned to

his longtime and respected friend who had introduced Doug to PIMCO. This friend recommended

Rick Singer as the best possible mentor and guide. Singer initially presented as an excellent

college counselor, consistent with the friend’s glowing recommendation. Singer began working

closely with Doug and his daughter,           , during the admissions process – planning college

trips, editing essays, and advising on classwork and academic performance. Singer also explained

to Doug that he could enhance                chances of gaining admission by making a targeted

donation to a specific program at a university. After             selected Georgetown as her top

choice, Singer explained that his connection, Gordon Ernst, the coach of the women’s tennis team,

would promote                application if Doug agreed to make a donation to the perennially

underfunded Georgetown women’s tennis program. Doug initially understood Singer’s proposal

as a legitimate opportunity to be helpful to his daughter while at the same time supporting an

educational institution and one of its athletic programs in need of financial support. The proposal

had a strong pull on Doug, playing to his devotion to his children and his longstanding commitment

to supporting educational institutions.




                                                14
        Case 1:19-cr-10080-NMG Document 810 Filed 01/31/20 Page 16 of 33



        Only after Singer submitted                    application did Singer reveal to Doug – but never

to            – that he had edited                 essay to include false statements about tennis. Singer

assured Doug that he did so merely to give her a tennis “brand” in order to take full advantage of

the tennis coach’s support. After                  received a letter from Georgetown indicating that she

was likely to be admitted, Doug corresponded with Singer about the “official address” for his

donation to the tennis team. Only then did Singer direct Doug to send his contribution to the tennis

coach, explaining that doing so would ensure that the tennis team – rather than a different athletic

program at the university – received the funds. 3

        Doug’s willingness to do everything he could for his children motivated him to follow

Singer’s directions – through all of the legitimate work related to preparing for tests, editing essays

and planning college itineraries, as well as into the morally and legally wrong conduct. Doug

understood that creating a tennis “brand” for his daughter would involve including false and

misleading information in her application, and Doug recognized that sending a check to a coach

was not the standard process for making a college donation. Yet Doug allowed himself to accept

Singer’s assurances, turning away from the troubling, and ultimately illegal, aspects of the process.

        Doug and Singer’s interactions over the ensuing ten years are instructive. Following

             admission, if Singer knew that Doug was fully aware of the scope of his criminal

activities, Singer would have been very open with Doug that he just needed to pay a few bribes

and his children would be guaranteed admission into the schools of their choice. But instead,

Singer maintained his story and told Doug that he was making donations to universities and later,

through his contributions to The Key Worldwide Foundation (“KWF”), supporting high school



3
  The Georgetown tennis coach, Gordon Ernst, has pleaded not guilty. Mr. Ernst has not indicated whether he spent
the money that Mr. Hodge sent to him on tennis team-related expenses.



                                                       15
        Case 1:19-cr-10080-NMG Document 810 Filed 01/31/20 Page 17 of 33



athletes from underprivileged backgrounds. 4 Singer also continued to work closely and frequently

with all of Doug’s children during their college preparation. Singer assessed each child’s academic

and extracurricular records, developed lists of potential colleges, arranged campus visits, and

developed study plans. The vast majority of Doug and Singer’s correspondences related to his

children’s progression through their weekly SAT tutoring sessions and efforts to achieve academic

goals. And tellingly, Singer never once broached the topic of cheating on the SAT, even though

Singer’s test-cheating scheme was fully operational when Doug’s fifth child,



                                                                               A reasonable inference from

Singer’s decision not to propose test cheating to Doug – and the only logical explanation – is that

Singer had sized-up Doug and recognized that Doug would never agree to cheating on the SATs.

Singer was correct. Ultimately, Singer minimized the uncomfortable and illegal aspects of the

process for Doug, and Doug took comfort in Singer’s assurances that his payments were helping

not only his own children, but also the educational institutions to which his children were seeking

admission and, through KWF, children from disadvantaged backgrounds.

        Doug also received confirming messages that provided some level of support to Singer’s

portrayal of the process as beneficial to the universities. For example, after Doug made a donation

to the University of Southern California (“USC”) Women’s Athletic Board in 2015, he received a

letter from USC President Max Nikias thanking him for the donation and expressing his hope that

Doug’s son,           , would choose to join his sister,              , in attending USC. Doug thereafter




4
 With regard to Doug’s payments to KWF, Singer informed Doug that the money would be used to fund summer
camps hosted by college coaches so that high school athletes from disadvantaged backgrounds could attend these
camps cost-free. Singer informed Doug that the student-athletes would benefit by gaining exposure to college
coaches and thereby increase their chances of receiving scholarships, and the college coaches would benefit by
expanding the pool of potential athletes for their teams, which in turn would benefit the colleges.


                                                       16
       Case 1:19-cr-10080-NMG Document 810 Filed 01/31/20 Page 18 of 33



received an invitation to a private dinner at Dr. Nikias’s house, where Doug and Kylie were seated

directly next to Dr. Nikias and his wife, and where Doug received a further invitation to attend a

USC football game in the president’s private box. A few years later, when Doug and Singer were

discussing how best to help Doug’s fifth child – a conversation captured on a consensual recording

– Doug expressed his eagerness to meet with a dean at the college to convey his family’s interest

in making a donation to the school in connection with his son’s application.

       Doug does not present this context to excuse his decisions or to take credit for not engaging

in a separate fraud. Instead, he seeks to explain how he came to commit a crime that is antithetical

to his core values and then justified his actions to himself. Singer’s portrayal of the process as

ultimately beneficial to the universities and to underprivileged children alleviated some of Doug’s

misgivings about the false athletic statements in his children’s applications. And critically, it is

not just Doug’s own word that Singer told him that his payments would go to the universities. The

government’s theory of this case is that Singer did just that. See Gov’t’s Consol. Resp. in Opp’n

to Defs.’ Mots. to Compel, Dkt. No. 736 at 24 (“[T]he government has disclosed, during the plea

colloquies of multiple parents who have pled guilty to the charged scheme, that Singer told them

their money would be directed to specific coaches’ athletic programs in exchange for the coaches’

fraudulent designation of their children as recruited athletes.”); see also id. (offering as an example

that “Hodge understood that some of the money would be sent to specific programs at USC . . . .”

(citing Hodge Rule 11 Hearing Tr. at 12 (Dkt. No. 606))).

       Although Doug looked away from the aspects of Singer’s work that made him feel

uncomfortable at the time, he now sees his actions in a stark light. He committed fraud, plain and

simple. He made quid pro quo payments to facilitate his children’s admission to college. He is

deeply remorseful for his decisions – both in agreeing to participate in conduct that was contrary




                                                  17
       Case 1:19-cr-10080-NMG Document 810 Filed 01/31/20 Page 19 of 33



to what he knew to be right, and in taking the morally dishonorable path of suppressing the harmful

implications of his conduct. Doug acted out of a misguided love for his children, but he knows

that this explanation is not an excuse and is prepared to accept the judgment of the Court.

III.   Doug Is Unequivocally Remorseful and Accepts Full Responsibility

       Doug is deeply remorseful for his conduct. Doug summarized his sentiments at the time

of his plea hearing with the following statement:

       I accept full and complete responsibility for my conduct. I have always prided myself on
       leading by example, and I am ashamed of the decisions I made. I acted out of love for my
       children, but I know that this explanation for my actions is not an excuse. I also want to
       apologize to the deserving college students who may have been adversely impacted by this
       process. I understand my actions are inconsistent with the way I’ve lived my life and I
       promise to spend the rest of my life proving that this lapse of judgment is not who I am. I
       commit that I will continue working hard through charitable endeavors aimed at providing
       educational opportunities to underprivileged students to begin to repair the harm my
       actions have caused. Finally, to my family, who bear no responsibility for my wrongdoing,
       I am so very sorry for any pain I have caused you. I love you, and I will do everything I
       can to deserve the love you continue to show me.

       Doug feels acute shame for his conduct with Singer because his actions were contrary to

the core values that have directed his life from an early age. Doug has always been a leader, whom

classmates and colleagues, friends and family, employees and investors, and charities and people

in need learned to trust for his never-ending persistence in pursuing the morally right outcome.

But with Singer, Doug strayed from his own moral code, allowing Singer to insert false statements

into his children’s college applications and accepting Singer’s assurances that he was making

donations to universities. Doug has always been a sharp thinker, prizing in both himself and

colleagues a dedication to analyzing complex situations from new perspectives and always

questioning the conventional understanding.         But with Singer, Doug failed to ask obvious

questions and accepted Singer’s excuses and explanations. Doug has devoted himself to providing

opportunities to children from disadvantaged backgrounds – whether that child is an orphan in

Cambodia or a high school student in Los Angeles. But with Singer, Doug put his own children


                                                18
        Case 1:19-cr-10080-NMG Document 810 Filed 01/31/20 Page 20 of 33



ahead of students who may not have had the same advantages in life. Doug feels deep remorse for

his actions and the harm that he has caused. He knows to a certainty that he will never again stray

from his moral code.

        As detailed above, Doug acted out of an overriding love for his children, and the most

painful part of this process for Doug is the harm that he has caused to his family, whom he loves

more than he can ever express. The singular goal for Doug throughout all of his interactions with

Singer was to help his children; he has done the opposite. His actions have brought his children

into the national spotlight, he has had to fend off questions shouted at him from some members of

the media about his children’s involvement, and he has had to admit his illegal conduct with Singer

to his children. Doug was careful to shield his family from any involvement or knowledge, as he

did not wish to cheapen in any way his children’s college experiences. He has, of course, done

just that.

        Doug will spend the rest of his life attempting to repair the harm that he has caused. To

society at large, he will redouble his efforts to provide educational assistance to children from

disadvantaged backgrounds, at home, across the country, and around the world. And to his family,

he is committed to working daily to deserve their trust.

        One concrete way that Doug has already committed to repairing the harm his actions have

caused is by meeting with the government and openly and candidly discussing his involvement

with Singer. For close to four hours, Doug answered every question in a room filled with

prosecutors. Doug recognizes that the government will not request any adjustment to his sentence

on the basis of this meeting, but Doug felt that it was important to take this step with the

prosecutorial team.

IV.     Advisory Guidelines Calculations




                                                19
        Case 1:19-cr-10080-NMG Document 810 Filed 01/31/20 Page 21 of 33



         This Court applied the guidelines in the MacFarlane sentencing hearing in a manner

consistent with the method endorsed by the Probation Department and adopted by every other

sentencing judge in the related cases. See MacFarlane Sentencing Tr. at 4, United States v.

MacFarlane, No. 19-cr-10131, Dkt. No. 340; see also Vandemoer Sentencing Tr. at 32–33, United

States v. Vandemoer, No. 19-cr-10079, Dkt. No. 26; Mem & Order at 4–6, United States v. Abbott

et al., No. 19-cr-10117, Dkt. No. 443; Bizzack Sentencing Tr. at 62–63, United States v. Bizzack,

No. 19-cr-10222, Dkt. No. 34; PSR. As this Court concluded, “the fraud/deceit guideline; that is,

2B1.1, is applicable, not the commercial bribery guideline, which is 2B4.1, and . . . there is no

specific loss or gain to be applied under the fraud guideline.” MacFarlane Sentencing Tr. at 4:15–

19.

         The guidelines calculation in this case is similar to the calculation in the MacFarlane case

with the exception that Doug pleaded guilty to an additional count of money laundering

conspiracy. After accounting for Doug’s acceptance of responsibility, he has a total offense level

of six and a Criminal History Category of I because he has no criminal history. 5 As such, Doug’s

custodial guidelines range is zero to six months’ imprisonment.

         Judges in related cases concluded that an offense level of five, which also results in a

sentencing range of zero to six months, accurately reflected the seriousness of the offenses




5
  The Probation Department calculated a base and adjusted offense level of seven under U.S.S.G. § 2B1.1 for
defendants in related cases convicted under 18 U.S.C. § 1349. After accounting for acceptance of responsibility,
Probation determined that the defendants had total offense levels of five. In Doug’s Presentence Investigation
Report, the Probation Department likewise determined that Doug’s conviction under 18 U.S.C. § 1349 generates a
base and adjusted offense level of seven. Probation then determined that Doug’s money laundering conspiracy
conviction under 18 U.S.C. § 1956 generates an adjusted offense level of eight, and therefore that the money
laundering conspiracy conviction was the determinative count under the grouping rules. Probation calculated the
guidelines level under 18 U.S.C. § 1956 by following U.S.S.G. § 2S1.1(a)(1)’s cross-reference to U.S.S.G. § 2B1.1.
Pursuant to § 2B1.1, Application Note 2(A), because 18 U.S.C. § 1956 is not referenced to § 2B1.1, the base offense
level is six. Next, under U.S.S.G. § 2S1.1(b)(2)(B), Probation calculated a two-level increase to arrive at an
adjusted offense level of eight. Finally, because Doug has accepted responsibility, the offense level is decreased by
two levels to arrive at a total offense level of six. U.S.S.G. § 3E1.1(a).


                                                         20
       Case 1:19-cr-10080-NMG Document 810 Filed 01/31/20 Page 22 of 33



committed by the defendants in the cases in front of these judges. Three judges sentenced 13

defendants to terms of imprisonment ranging from zero to five months. This Court in the

MacFarlane case determined that an offense level of five understated the seriousness of Mr.

MacFarlane’s offense and concluded that the appropriate offense level was nine. MacFarlane

Sentencing Tr. at 7. A guidelines offense level of nine yields a range of 4–10 months, and this

Court sentenced Mr. MacFarlane to a term of six months in prison. See id. at 42.

       The sentencing guidelines calculation for Mr. MacFarlane’s offense and Doug’s offense

differs with regard to the enhancement for money laundering based on Doug’s plea to that further

charge. However, the additional money laundering charge, which results in Doug receiving a total

offense level of six rather than Mr. MacFarlane’s total offense level of five, does not warrant a

different analysis here. The conduct underlying the fraud and money laundering charges is

identical: the money laundering charge arises from the two-step process of the payment being

made by Doug to KWF and then from KWF to the ultimate recipient of the funds – the same facts

as in Mr. MacFarlane’s case, except that Mr. MacFarlane took the extra step of concealing his

payment to KWF as “real estate consulting fees.” MacFarlane Sentencing Tr. at 18. And the

conduct at issue – the so-called “side-door” scheme – is the same. Judge Talwani appeared to

register this point and to recognize the closely connected nature of the two offenses in crafting her

sentences, explicitly stating that she had “considered the additional potential charge of money

laundering that’s factored in here and the writing of the checks to the fake fund,” but had concluded

that the potential money laundering charge did not affect the determination of the appropriate

guidelines level. Buckingham Sentencing Tr. at 37:17–19, United States v. Abbott et al., No. 19-

cr-10117, Dkt. No. 583.




                                                 21
       Case 1:19-cr-10080-NMG Document 810 Filed 01/31/20 Page 23 of 33



       Doug submits that a total guidelines level of six accurately reflects the seriousness of his

offense. Doug recognizes that the conduct at issue is similar to that of Mr. MacFarlane and many

other parents, but he asks the Court to evaluate his culpability, and in particular his objectives in

participating in this process, on an individualized basis.       Doug’s long-time and heart-felt

commitment to empowering not only his own children, but young students around the world

through transformative educational experiences uniquely informed his decision-making. Doug

acted out of what his wife characterizes as “his overflowing wellspring of love,” Dkt. No. 796, Ex.

3 (K. Schuyler letter), and Doug comforted himself in Singer’s assurances that his money was

supporting educational institutions and disadvantaged children. Doug’s “primary objective,”

MacFarlane Sentencing Tr. at 7:1, was, as he writes, to “ensure for my children what had been so

meaningful for me in my life.” Ex. A (Personal Statement of D. Hodge). Doug owns the decisions

he made and recognizes their consequences, and Doug asks the Court to evaluate his decision-

making process and his particular focus on disadvantaged children and their educations when

evaluating his conduct.

 V.    A Sentence Toward the Low End of the Guidelines Range Is Appropriate

       The Federal Sentencing Statute directs the Court to impose a sentence “sufficient, but not

greater than necessary” when considering the defendant’s personal history and characteristics,

nature and circumstances of the offense, need to avoid unwarranted sentencing disparities, specific

and general deterrence, the kinds of sentences available, and other factors. 18 U.S.C. § 3553(a).

Doug submits that a sentence toward the low end of the guidelines range is appropriate for four

main reasons: (i) Doug’s familial obligations, (ii) Doug’s extraordinary lifetime of service and

how this informed the nature and circumstances of the offense, (iii) Doug’s acceptance of

responsibility, including his extensive, substantive meeting with the government, and (iv) Doug’s




                                                 22
       Case 1:19-cr-10080-NMG Document 810 Filed 01/31/20 Page 24 of 33



comparative culpability to the already-sentenced defendants and the need to avoid unwarranted

sentencing disparities.

           A. Doug’s Familial Obligations

       Doug retired at age 60 from the pinnacle of his profession to devote himself fully to his

family. Specifically, Doug committed to parenting his two youngest children,                      ,

who spent the first years of their lives in an orphanage.




       Critically, Doug is the stay-at-home caregiver for                  . Kylie is working full-

time at Global G.L.O.W. and is dedicated to the task of providing education and health care to

more than 8,000 girls and young women each year. Kylie also manages an international food

business that allocates all of its profits to fund Global G.L.O.W. Doug, therefore, is the parent

who is the more constant presence in                        lives. Doug retired to become a primary




                                                  23
       Case 1:19-cr-10080-NMG Document 810 Filed 01/31/20 Page 25 of 33



caregiver to his children to stabilize the previously inconsistent caretaking arrangements,




           B. Doug’s Extraordinary Lifetime of Service

       Doug has lived a life defined by his extraordinary service and his generosity. He has

impacted the lives of orphans in rural Cambodia, hospital patients in Nepal, American children in

the justice system who are the victims of abuse and neglect, and aspiring students in Santa Ana.

By any measure, Doug has committed himself, now over many years, to remarkable acts of

kindness, generosity, and support largely for children and young students from disadvantaged

backgrounds. Again, Doug recognizes that this lifetime of service does not cancel out his actions.

But Doug asks that the Court not only consider his actions within the full context of his life, but

also evaluate how his life-long dedication to uplifting students through the power of education

informed his conduct here. Doug is committed to returning to his charitable work aimed at helping




                                                24
       Case 1:19-cr-10080-NMG Document 810 Filed 01/31/20 Page 26 of 33



vulnerable children and students – and supporting his wife in her own related and critically

important endeavors – as soon as he is released from his term of confinement.

           C. Acceptance of Responsibility and Making Amends

       Doug fully accepts responsibility for his conduct. He is ashamed of his decisions, and he

is tremendously sorry for the harm his actions have caused. Doug has already begun attempting

to remedy the harm, including by meeting with the government to discuss his conduct. Doug is

also firmly committed to dedicating the rest of his life to providing educational opportunities to

children from disadvantaged backgrounds.

           D. Comparative Culpability and Avoiding Unwarranted Sentencing Disparities

       Doug submits that a sentence toward the low end of the guidelines range best reflects his

relative culpability compared to defendants in related cases who have already been sentenced.

Doug compares favorably to parents who engaged in the test-cheating scheme and received

custodial sentences measured in weeks, and Doug likewise compares favorably to parents who

engaged in the side-door process and received custodial sentences ranging from two to six months.

                   1. Comparative culpability of test-cheating parents and side-door parents

       As an initial matter, in the Abbott case, parents who engaged in the side-door process –

that is, agreed to submit false athletic information in their children’s college applications and made

payments that Singer led the parents to believe would benefit specific programs at the universities

– received sentences four to eight times as long as parents who agreed to cheat on the SAT and

ACT exams and bribe test administrators to participate in this cheating scheme. Doug submits that

the relative culpability of the two sets of parents does not warrant such a sentencing disparity.

       Importantly, Judge Talwani sentenced defendants before the government clarified critical

facts concerning Singer’s presentation to parents, including Doug, regarding what the “side door”




                                                 25
        Case 1:19-cr-10080-NMG Document 810 Filed 01/31/20 Page 27 of 33



entailed.    Since those sentencings, the government has disclosed to defendants that Singer

informed parents that the side-door payments would benefit the universities, and has clarified that

the government is pursuing a theory of bribery that defines a bribe as including payments intended

to benefit a specific program at a university that induced a coach or administrator to participate in

the fake athlete scheme. See, e.g., Gov’t’s Consol. Resp. in Opp’n to Defs.’ Mots. to Compel, Dkt.

No. 736 at 3, 21, 24. The government’s clarification of its side-door theory may have altered Judge

Talwani’s analysis. In particular, Judge Talwani considered the difference in scope between side-

door payments in the neighborhood of $200,000 to $300,000 as compared to test-cheating

payments that ranged from $15,000 to $75,000 as indicative of greater culpability for side-door

parents, reasoning that “the ballpark prices for the two different types of schemes . . . showed that

Mr. Singer and the parents involved also have an understanding of the different orders of

magnitude of the two schemes.” Semprevivo Sentencing Tr. at 49:20–25, United States v. Abbott

et al., No. 19-cr-10117, Dkt. No. 499. 6 But this analysis does not account for the government’s

recent disclosures that the side-door parents were told that they would be making a financial

contribution to programs at universities, where payments in the multi-hundreds of thousands of

dollars are not uncommon.

        In addition, the object of the two schemes was the same: to take a spot in a class from a

more deserving student. The parents who participated in the test-cheating scheme and submitted

their children’s false test scores to schools almost certainly obtained admission to multiple colleges

and universities via fraud. Some test-cheating parents even had the goal of taking a spot at a

specific college. Abbott Sentencing Tr. 13:22–24, United States v. Abbott et al., No. 19-cr-10117,


6
 Yet importantly, both Judge Talwani and Judge Woodlock concluded that the culpability of defendants who
engaged in the same scheme (whether test-cheating or side-door) did not depend on the amount of money each
defendant paid. Caplan Sentencing Tr. at 41–42, United States v. Abbott et al., No. 19-cr-10117, Dkt. No. 515.
Bizzack Sentencing Tr. at 110–11.


                                                        26
       Case 1:19-cr-10080-NMG Document 810 Filed 01/31/20 Page 28 of 33



Dkt. No. 546 (“[T]he Abbotts truly wanted to steal a spot at a specific elite college for themselves,

in this case Duke.”). Moreover, the impact of the test-cheating scheme did not just corrupt the

admissions process at one school, but instead did so at every school where the students sent their

fraudulent applications in addition to corrupting national testing processes relied on by students

and colleges across the country.

                   2. Comparison to test-cheating parents

       Parents involved in the test-cheating scheme have received custodial sentences ranging

from a period of probation with no incarceration to one month imprisonment. Parents with no

aggravating circumstances received either a term of probation or a period of incarceration of two

weeks. Parents who were repeat offenders, actively involved their children, proactively sought

out Singer for fraud, threatened the testing services with litigation, or who had other aggravating

facts received one or two additional weeks of imprisonment.

       In particular, we would like to highlight the sentences for three sets of test-cheating parents

– Robert Flaxman, Gregory and Marcia Abbott, and Marjorie Klapper. Mr. Flaxman proactively

sought out Singer for the purpose of engaging in fraud, he involved his daughter intricately in the

fraud, and he improperly took a charitable deduction. Flaxman Sentencing Tr. at 12–15, United

States v. Abbott et al., No. 19-cr-10117, Dkt. No. 578. Mr. Flaxman received a sentence of one

month. The Abbotts likewise proactively sought out Singer to engage in the fraud, participated in

the fraudulent scheme multiple times, and threatened the ACT with legal action when the

fraudulently obtained test results were delayed. Abbott Sentencing Tr. at 9–14. The Abbotts

received sentences of one month. Ms. Klapper was also a repeat player, proactively sought to

engage Singer in the test-cheating scheme, conspired with Singer to create false invoices for SAT

tutoring to explain the increase in her son’s test scores, misrepresented her son’s race and her and




                                                 27
       Case 1:19-cr-10080-NMG Document 810 Filed 01/31/20 Page 29 of 33



her husband’s level of education, and the government maintained that Ms. Klapper did not fully

accept responsibility. Klapper Sentencing Tr. at 8–18, United States v. Abbott et al., No. 19-cr-

10117, Dkt. No. 573. Ms. Klapper received a sentence of three weeks in prison.

       Compared to these parents, while Doug acknowledges that he engaged in the admissions

process with Singer multiple times and did take one charitable deduction, he did not engage in any

of the other behavior found to constitute aggravating circumstances, such as threatening lawsuits

or actively involving his children. As a result, if only compared to these parents, Doug would

warrant a sentence at or below the sentences of Mr. Flaxman, the Abbotts, and Ms. Klapper.

                   3. Comparison to side-door parents

       Parents involved in the side-door process have received custodial sentences ranging from

two to six months. Augustin Huneeus received a sentence of five months for participating in both

the test-cheating and side-door schemes. The government characterized Mr. Huneeus as the most

active of the defendants in front of Judge Talwani. He enlisted his daughter to write a false email

and to maintain secrecy about their wrongdoings, took an improper tax deduction, and lied to high

school counselors to move his daughter’s test site. Huneeus Sentencing Tr. at 8–20, United States

v. Abbott et al., No. 19-cr-10117, Dkt. No. 551. By contrast, Doug did not actively involve his

children in the scheme and did not lie to their high school counselors to move testing sites. And

critically, Doug never agreed to participate in the test-cheating scheme. We submit that Doug’s

conduct is less culpable than that of Mr. Huneeus.

       Devin Sloane received a custodial sentence of four months. Mr. Sloane was an active

participant in the side-door fraud: he bought water polo equipment from Amazon and enlisted the

help of his son in the fraud by taking photographs of his son in a pool in that water polo gear. Mr.

Sloane hired a professional design firm to doctor the photographs, and then responded with outrage




                                                28
       Case 1:19-cr-10080-NMG Document 810 Filed 01/31/20 Page 30 of 33



when a USC Admissions officer questioned his son’s admission as a water polo player. The

Government argued that Mr. Sloane did not fully accept responsibility. Sloane Sentencing Tr. at

8–11, 59, United States v. Abbott et al., No. 19-cr-10117, Dkt. 491. Doug shares none of these

aggravating factors, and we submit that his conduct is less culpable than that of Mr. Sloane.

       Stephen Semprevivo received a custodial sentence of four months. Mr. Semprevivo

actively sought out Singer for fraud, and was motivated by a desire to gain status by securing his

son’s admission at a prestigious university. Mr. Semprevivo involved his son in the scheme,

including by directing his son to send an email to Mr. Ernst detailing his tennis background. The

Government argued that Mr. Semprevivo continued to reflect a lack of acceptance of responsibility

and a “disturbing lack of remorse.” Semprevivo Sentencing Tr. at 21, 26, 30, 57, United States v.

Abbott et al., No. 19-cr-10117, Dkt. 499. Doug shares none of the aggravating factors listed above,

and we submit that his conduct is less culpable than that of Mr. Semprevivo.

       Jeffrey Bizzack received a custodial sentence of two months. Mr. Bizzack committed

substantially the same crime as the other side-door parents, but without aggravating circumstances,

and Mr. Bizzack agreed to plead after being confronted by prosecutors pre-indictment. Bizzack

Sentencing Tr. at 110. Doug’s sentence should reflect his relative culpability to Mr. Bizzack.

       Finally, Toby MacFarlane received a custodial sentence of six months. Mr. MacFarlane

was a repeat offender who conspired with Mr. Singer to take a tax deduction by writing off his

contributions as a real estate consulting expense. MacFarlane Sentencing Tr. at 18–19, 42. Mr.

Hodge engaged in substantially the same behavior as Mr. MacFarlane, but did not write off his

donation to KWF as a business expense. We submit that Doug’s conduct is similar to, but less

culpable than, Mr. MacFarlane’s.




                                                29
       Case 1:19-cr-10080-NMG Document 810 Filed 01/31/20 Page 31 of 33



       In summary, Doug believes that his sentence should reflect his comparable culpability to

test-cheating parents who received sentences measured in weeks, and his sentence should reflect

his favorable comparison to the side-door parents who have already been sentenced. Doug submits

that a sentence of incarceration toward the low end of the guidelines range, accompanied by

supervised release, a community service program where Doug will help underserved students

through hands-on mentoring, and a fine is sufficient, but not greater than necessary to achieve the

objects of the sentencing process. Doug also asks the Court to consider whether a split sentence

of incarceration and home detention is appropriate, in light of his parental obligations to his two

young children.

           E. Additional § 3553 Factors

       Concerning specific deterrence, Doug will never stray from his moral code again. He is a

first-time offender with zero risk of recidivism who has demonstrated his resolve to repairing the

harm his actions have caused. Regarding general deterrence, a term of imprisonment toward the

low end of the guidelines range will be sufficient to hammer home the lessons made clear in this

and related cases, while sending an equally important message about evaluating each defendant’s

individual circumstances in the sentencing process.

                                        CONCLUSION

       For the reasons stated above, we submit that a sentence toward the low end of the guidelines

range, with a possible split between incarceration and home detention; supervised release; a robust

community service program; and a fine is sufficient, but not greater than necessary, especially

when balancing Doug’s lifetime of service, his commitment to redoubling his charitable efforts

upon release from confinement, and his parental obligations to his two young, adopted children.




                                                30
     Case 1:19-cr-10080-NMG Document 810 Filed 01/31/20 Page 32 of 33



Dated: January 31, 2020            Respectfully submitted,

                                   By: /s/ Brien T. O’Connor
                                      Brien T. O’Connor (BBO #546767)
                                      brien.o’connor@ropesgray.com
                                      Ezra D. Geggel (BBO# 691139)
                                      ezra.geggel@ropesgray.com
                                      ROPES & GRAY LLP
                                      Prudential Tower
                                      800 Boylston Street
                                      Boston, MA 02199
                                      Phone: (617) 951-7000

                                         Joan McPhee (BBO #547869)
                                         joan.mcphee@ropesgray.com
                                         ROPES & GRAY LLP
                                         1211 Avenue of the Americas
                                         New York, NY 10036-8704
                                         Phone: (212) 596-9000

                                         Miranda Hooker (BBO# 661569)
                                         hookerm@pepperlaw.com
                                         PEPPER HAMILTON LLP
                                         125 High Street
                                         Boston, MA 02110
                                         Phone: (617) 204-5129


                                         Attorneys for Defendant Douglas Hodge




                                    31
      Case 1:19-cr-10080-NMG Document 810 Filed 01/31/20 Page 33 of 33



                                CERTIFICATE OF SERVICE

       I hereby certify that on January 31, 2020, I filed the foregoing with the United States

District Court for the District of Massachusetts using the CM/ECF system, and caused it to

be served on all registered participants via the notice of electronic filing (the “NEF”).

 Dated: January 31, 2020
                                                     /s/ Brien T. O’Connor
                                                     Brien T. O’Connor




                                                32
